Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected in light of Deo, 20180288177 A1 (Oct. 4, 2018). All dependent claims incorporate the rejections of the claims on which they depend. 

As to claim 1: 
An information processing system, comprising at least one processor configured to: 
identify, based on an action history of each of a plurality of users, a plurality of data items having a degree of action equal to or more than a predetermined degree; (Deo: paragraph 21, “the system may analyze the activities undertaken by a user, and then associate that user with one or more other groups of users who have previously undertaken similar activities.  By grouping users based on their activities, an Activity-Based Network (ABN) can be created.”)
acquire, based on the action history of each user, first information indicating relevance between the respective data items; (Deo: paragraph 21, “Accordingly, the system may recommend items to a target user when those items are currently popular with other users in the target user's ABN.  The resulting real-time recommendations may be ranked based on user preference filters.  A user may belong to more than one ABN.  The user's ABN(s) may be defined by categorizing activities into activity clusters.”)
output, when details of each of the plurality of data items are input, second information indicating relevance between the respective data items based on a predetermined parameter; (Deo: paragraph 24, “Once one or more ABNs associated with a user are created, the systems and methods for activity-based recommendations may be utilized to generate recommendations based on the current activities of other users in the relevant ABN.  Thus, if a large number of users from the relevant ABN are buying certain items, real-time recommendations suggesting the user buy the same items may be generated”)
and set the parameter based on the details of the identified data items  and the first information. (Deo: paragraph 38, “The recommendation module 150 may be configured to recommend items based on the generally current time activities of users selected from the reference group according to a predetermined algorithm.”)

As to claim 2: 
The information processing system according to claim 1, wherein the at least one processor is configured to: input the details of each of the plurality of data items and acquiring the second information; and provide, based on the second information on each data item for which the second information has been acquired, information on another data item related to each data item. (Deo: paragraph 26, “the pre-processing module 130 may further 
receive near real-time data concerning real-time activities of the user community and the user will then be targeted with recommendations.”) 

As to claim 3: 
The information processing system according to claim 2, wherein the at least one processor is configured to: 
provide, for a data item for which the degree of action is equal to or more than the predetermined degree, the information based on the first information; and (Deo: paragraph 32, “As already mentioned above, an activity cluster may be formed by the comparing module 222 comparing, to a predetermined value, a ratio representing the percentage of users who, after performing a first identifiable activity, performed a second identifiable activity.”)
provide, for a data item for which the degree of action is less than the predetermined degree, the information based on the second information. (Deo: paragraph 33, “Once the comparing module decides which activities are to be associated with a cluster, the assigning module 228 may be configured to assign a new activity to an existing cluster.  If it is determined that a new activity cannot be associated with any of the existing activity clusters, a new activity cluster may be started.”)

As to claim 4: 
The information processing system according to claim 2, wherein the at least one processor is configured to provide, based on the second information on a data item on which an action has been performed by each user, each user with the information on another data item related to the data item (Deo: paragraph 38, “In some example embodiments, more recent activities of the reference group may be given more weight in recommending items to the target user than the activities that are not as recent”)


The information processing system according claim 2, wherein the at least one processor is configured to determine, based on the action history of each user, a user to which the information is to be provided, wherein the at least one processor is configured to provide the information to the user. (Deo: paragraph 39, “The display module 152 may be configured to display recommended items to the target user.”) 

As to claim 6: 
The information processing system according to claim 1, wherein the at least one processor is configured to group respective users based on a method determined in advance, wherein the parameter is provided for each user group, and wherein the at least one processor is configured to set the parameter for each user group. (Deo: paragraph 39, “these items may also be selected based on a defined algorithm such as, for example, selecting the top twenty currently popular items in the user's ABN.”)

As to claim 7: 
The information processing system according to claim 1, wherein the at least one processor is configured to update the action history of each user, wherein the at least one processor is configured to update the parameter based on the action history of each user. (Deo: paragarph 39, “Furthermore, the items may be filtered based on the user preferences by the filtering module 158, which may be configured to filter out the items that are 
not in the preference list of the user.”)

Claims 8-9 are parallel to the above noted claims, albeit in a different statutory class, and the examiner likewise rejects them for parallel reason to those recited above.

Conclusion

Applicant is cautioned to avoid entry of any new matter in any amendment(s) to the claim(s), drawing(s), or specification. Any amendment or correction which enters new matter may trigger a rejection under 35 USC 112 ¶ 1 and / or 35 USC 132(a). See also MPEP 706.03(o). 

For additional art discovered by the examiner and deemed to be relevant, please see form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt A Mueller whose telephone number is (571)270-3889.  The examiner can normally be reached during standard business hours, but prefers interviews to be conducted Tues - Thur. The examiner can also be reached by personal fax at (571) 270-4889. Please use this fax number for any written interview requests. Include a written interview agenda with the interview request (form PTOL-413A- see MPEP 713.01), and if required, authorization to act in a representative capacity (form PTO/SB/84 – see MPEP 405). The examiner strongly suggests the submission of an agenda in order to facilitate discussion. The examiner also encourages the submission of draft amendments with the interview agenda. Phone interviews will not be granted to attorneys not of record without submission of form PTO/SB/84.
Please note that any document submitted by applicant in connection with this or any other matter must be made part of the official record as required by the Federal Records Act, 44 U.S.C. 3101 et seq. Any instruction contained in any submission requesting the examiner not to enter a document into the record will be disregarded.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached at 571-272-3677.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

Thursday, January 13, 2022
/K. A. M./
Examiner, Art Unit 2157
	

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157